DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 40-48, 50-58 and 60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 8-13, 15, 19-20 and 27-30  of Trescony ‘700; Paul V. et al. (US 10646700 B2).   
Regarding pending claim 40, Trescony ‘700 claims all limitations in patented claims 1 and 9, namely a shunt for at least partial implantation into a patient having a brain with a ventricular region and having an abdomen (claim 1, a shunt for at least partial implantation … and having an abdomen), comprising: 
a drainage conduit for drainage of bodily fluids having a proximal end configured to be implanted in the ventricular region of the brain for receipt of the bodily fluids for flow through the shunt (claim 1, an elongated conduit having a first lumen extending therethrough … wherein said elongated conduit comprises a proximal end configured for receipt of bodily fluids from said ventricular region of said brain for flow through said shunt); and 
a distal end for discharge of the bodily fluids from the shunt into the abdomen (claim 1, a distal end for discharge … into said abdomen); and 
a fluid conduit concentric about the drainage conduit (claim 1, a second lumen concentric about said first lumen along at least a part of said first lumen);
having a permeable portion extending along at least a portion of the fluid conduit (claim 1, wherein said at least one occlusion resistant agent can permeate through a permeable portion of said second lumen into the first lumen);
wherein a long term source of at least one occlusion resistant agent comprising at least one absorptive agent is contained within the fluid conduit (claim 1, a long term source of at least one occlusion resistant agent fluidly coupled to said second lumen; claim 9, wherein at least a portion of said fluid conduit contains at least one absorptive agent and said at least one occlusion resistant agent); 
wherein the at least one occlusion resistant agent permeates through the permeable portion of the fluid conduit into the drainage conduit (claim 1, wherein said at least one occlusion resistant agent can permeate through a permeable portion of said second lumen into the first lumen).

Regarding pending claim 51, Trescony ‘700 claims all limitations in patented claims 20 and 26, namely a kit, comprising: a shunt for at least partial implantation into a patient having a brain with a ventricular region and having an abdomen (claim 20, a kit comprising: a shunt … having abdomen), comprising: 
a drainage conduit for drainage of bodily fluids having a proximal end configured to be implanted in the ventricular region of the brain for receipt of the bodily fluids for flow through the shunt (claim 20, an elongated conduit having a first lumen extending therethrough … wherein said elongated conduit comprises a proximal end configured for receipt of bodily fluids from said ventricular region of said brain); and 
a distal end for discharge of the bodily fluids from the shunt into the abdomen (claim 20, a distal end configured for discharge of said bodily fluids from said shunt into said abdomen); and 
a fluid conduit concentric about the drainage conduit (claim 20, a second lumen concentric about said first lumen along at least a part of said first lumen);
having a permeable portion extending along at least a portion of the fluid conduit (claim 20, wherein said at least one occlusion resistant agent can permeate through a permeable portion of said second lumen into the first lumen);
wherein a long term source of at least one occlusion resistant agent comprising at least one absorptive agent is contained within the fluid conduit (claim 20, a long term source of at least one occlusion resistant agent fluidly coupled to said second lumen; claim 26, wherein at least a portion of said fluid conduit contains at least one absorptive agent and said at least one occlusion resistant agent);
wherein the at least one occlusion resistant agent permeates through the permeable portion of the fluid conduit into the drainage conduit (claim 20, wherein said at least one occlusion resistant agent can permeate through a permeable portion of said second lumen into the first lumen);
a valve; and a distal catheter (claim 20, a valve; and a distal catheter).

Regarding pending claims 41-48, 50, 52-58 and 60, Trescony ‘700 claims all limitations in patented claims 2, 5, 8, 10-13, 15, 19-20 and 27-30 as shown in table 1. 
Table 1: Trescony ‘700 double patenting
Present case
Trescony ‘700 
Present case
Trescony ‘700 
Present case
Trescony ‘700 
41
10
47
2, 5
55
28
42
12
48
8
56
15
43
13
50
19
57
2, 5
44
11
52
27
58
8
45
15
53
29
60
19
46
20
54
30





Claims 49 and 59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 20 and 26 of Trescony ‘700; Paul V. et al. (US 10646700 B2) in view of Mauge; Christophe et al. (US 20060004317 A1). 
Regarding pending claims 49 and 59, Trescony ‘700 does not explicitly claim that the port includes a self-sealing membrane configured to receive a needle. 
Mauge discloses a hydrocephalus shunt (¶ [0009], [0042], FIGS. 1a and 1b … shunt 710), comprising a port including a self-sealing membrane configured to receive a needle (¶ [0051], The domed reservoir 720 can be formed from a self-sealing silicone as is well known in the art). 
Mauge demonstrates how to construct a biocompatible port of a CSF shunt. Self-sealing membranes are well-known in the context of implantable devices, and silicone is a generally inert material that will not provoke an immune response. Also, Trescony ‘700 claims that the shunt is configured to be implanted in regions of a patient’s brain and abdomen (claims 1, 20), which suggests a need to deliver refills without removing the device. Therefore, it would have been obvious to modify Trescony ‘700 with Mauge’s self-sealing membrane in order to enable the device to be refilled without removing it from the patient’s body. 
 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 40-60 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 12 of Trescony ‘799; Paul V. et al. (US 9861799 B2, Certificate of Correction 18 August 2020). This is a statutory double patenting rejection.
Regarding pending claim 40, Trescony ‘799 claims all limitations in patented claim 1, namely a shunt for at least partial implantation into a patient having a brain with a ventricular region and having an abdomen (claim 1, a shunt for at least partial implantation … having an abdomen), comprising: 
a drainage conduit for drainage of bodily fluids having a proximal end configured to be implanted in the ventricular region of the brain for receipt of the bodily fluids for flow through the shunt (claim 1, a drainage conduit … having a proximal end); and 
a distal end for discharge of the bodily fluids from the shunt into the abdomen (claim 1, a distal end for discharge … into said abdomen); and 
a fluid conduit concentric about the drainage conduit having a permeable portion extending along at least a portion of the fluid conduit (claim 1, a fluid conduit concentric about said drainage conduit having a permeable portion … of said fluid conduit); 
wherein a long term source of at least one occlusion resistant agent comprising at least one absorptive agent is contained within the fluid conduit (claim 1, wherein a long term source of at least one occlusion resistant agent comprises at least one absorptive agent and said at least one occlusion resistant agent  … within said fluid conduit); 
wherein the at least one occlusion resistant agent permeates through the permeable portion of the fluid conduit into the drainage conduit (claim 1, wherein said at least one occlusion resistant agent permeates through said permeable portion of said fluid conduit into said drainage conduit). 
Although Trescony ‘799 claims further limitations such as the drainage conduit further comprising a plurality of apertures, Trescony ‘799 claims all features of pending claim 40. Therefore, Trescony ‘799’s claim 1 anticipates pending claim 40. 

Regarding pending claim 51, Trescony ‘799 claims all limitations in patented claim 1, namely a shunt for at least partial implantation into a patient having a brain with a ventricular region and having an abdomen (claim 1, a shunt for at least partial implantation … having an abdomen), comprising: 
a drainage conduit for drainage of bodily fluids having a proximal end configured to be implanted in the ventricular region of the brain for receipt of the bodily fluids for flow through the shunt (claim 1, a drainage conduit … having a proximal end); and 
a distal end for discharge of the bodily fluids from the shunt into the abdomen (claim 1, a distal end for discharge … into said abdomen); and 
a fluid conduit concentric about the drainage conduit having a permeable portion extending along at least a portion of the fluid conduit (claim 1, a fluid conduit concentric about said drainage conduit having a permeable portion … of said fluid conduit); 
wherein a long term source of at least one occlusion resistant agent comprising at least one absorptive agent is contained within the fluid conduit (claim 1, wherein a long term source of at least one occlusion resistant agent comprises at least one absorptive agent and said at least one occlusion resistant agent  … within said fluid conduit); 
wherein the at least one occlusion resistant agent permeates through the permeable portion of the fluid conduit into the drainage conduit (claim 1, wherein said at least one occlusion resistant agent permeates through said permeable portion of said fluid conduit into said drainage conduit). 
Trescony ‘799 does not explicitly claim a kit. However, this limitation appears in the preamble of the claim and does not describe any structure of the device. Trescony ‘799 describes all the remaining claimed structures. 
Although Trescony ‘799 claims further limitations such as the drainage conduit further comprising a plurality of apertures, Trescony ‘799 claims all features of pending claim 40. Therefore, Trescony ‘799’s claim 1 anticipates pending claim 51. 

Regarding pending claims 41-50 and 52-60, Trescony ‘799 claims all limitations in patented claims 2-10 and 12 as shown in table 2. 
Table 2: Trescony ‘799 double patenting
Present case
Trescony ‘799 
Present case
Trescony ‘799 
Present case
Trescony ‘799 
41
2
48
9
56
6
42
3
49
10
57
8
43
4
50
12
58
9
44
5
52
2
59
10
45
6
53
3
60
12
46
7
54
4


47
8
55
5




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koullick, Edouard  et al.	US 20040220510 A1
Lewis; David W. et al.	US 4186745 A
Taheri; Syde A.	US 6293968 B1 
Rogers; Russell L. et al.	US 5607468 A
Murray; Harry Elmer	US 3981299 A
Lotfy; Wael Mohamed Nabil	US 20070034209 A1
Turk; Rodney E.	US 5554180 A
Danielpour; Moise	US 20070038292 A1
Dextradeur; Alan et al.	US 20060074388 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781